ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY ». ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

ORDER OF 12 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES
(REPUBLIQUE FEDERALE D’ALLEMAGNE c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

ORDONNANCE DU 12 JUILLET 1973
Official citation:

Fisheries Jurisdiction (Federal. Republic of Germany v. Iceland),
Interim Measures, Order of 12Vuly 1973,
LC.J. Reports 1973, p. 313.

Mode officiel de citation:

Compétence en matière de pêcheries (République fédérale d’ Allemagne
c. Islande), mesures conservatoires,
ordonnance du 12 juillet 1973, C.I.J. Recueil 1973, p. 313.

 

Sales number 3
No de vente: 83

 

 
12 JULY 1973

ORDER

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY v. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

12 JUILLET 1973
ORDONNANCE
313

INTERNATIONAL COURT OF JUSTICE

1973 YEAR 1973
12 July

General List
No. 56

12 July 1973

FISHERIES JURISDICTION CASE

(FEDERAL REPUBLIC OF GERMANY
v. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

ORDER

Present: President LACHS; Vice-President AMMOUN, Judges FORSTER,
Gros, BENGZON, PETREN, ONYEAMA, IGNACIO-PINTO, DE
CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir Humphrey
WALDOCK, NAGENDRA SINGH, RUDA; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 61 of the 1946 Rules of Court,

Having regard to the Application by the Federal Republic of Germany
filed in the Registry of the Court on 5 June 1972, instituting proceedings
against the Republic of Iceland,

4
314 FISHERIES JURISDICTION (ORDER 12 VII 73)

Having regard to the request for the indication of interim measures of
protection filed by the Federal Republic in the Registry on 21 July 1972,

Having regard to the Order of the Court dated 17 August 1972 by which
the Court indicated interim measures of protection in this case,

Makes the following Order:

1. Having regard to the communication dated 22 June 1973 and filed
in the Registry the same day, in which the Agent for the Applicant
referred to operative paragraph (2) of the Court’s Order of 17 August
1972, providing for review of the matter at the request of either Party, and
asked the Court inter alia to confirm the opinion of the Government of
the Federal Republic of Germany that the Order of 17 August 1972 will
continue to be operative after 15 August 1973;

2. Whereas the Government of Iceland was forthwith notified by
telegram of the communication of 22 June 1973, a copy of which was at
the same time transmitted to it by express air mail;

3. Whereas the Government of Iceland has by a telegram of 2 July 1973
submitted observations on the request by the Agent for the Applicant in
his communication of 22 June 1973, protesting against the continuation of
the measures indicated, maintaining that highly mobile fishing fleets
should not be allowed to inflict a constant threat of deterioration of the
fishstocks and endanger the viability of a one-source economy, and con-
cluding that to freeze the present dangerous situation might cause irre-
parable harm to the interests of the Icelandic nation;

4. Having regard to the Judgment of 2 February 1973 by which the
Court found that it had jurisdiction to entertain the Application filed by
the Government of the Federal Republic on 5 June 1972 and to deal with
the merits of the dispute;

5. Having regard to the Order of 15 February 1973 by which the Court
fixed time-limits for the written proceedings on the merits:

6. Having been informed by the Applicant’s communication of 22 June
1973 that negotiations are taking place between the States concerned witha
view to reaching an interim arrangement pending final settlement of the
dispute;

7. Whereas the provisional measures indicated by the Court and con-
firmed by the present Order do not exclude an interim arrangement which
may be agreed upon by the Governments concerned, based on catch-
limitation figures different from that indicated as a maximum in the
Court’s Order of 17 August 1972 and on related restrictions concerning
areas closed to fishing, number and type of vessels allowed and forms of
control of the agreed provisions;

8. Whereas the Court, pending the final decision, and in the absence
of such interim arrangement, must remain concerned to preserve, by the

5
315 FISHERIES JURISDICTION (ORDER 12 VII 73)

indication of provisional measures, the rights which may subsequently be
adjudged by the Court to belong respectively to the Parties;

Accordingly,
THE Court,
by 11 votes to 3,

Confirms that the provisional measures indicated in operative para-
graph (1) of the Order of 17 August 1972 should, subject to the power of
revocation or modification conferred on the Court by paragraph 7 of
Article 61 of the 1946 Rules, remain operative until the Court has given
final judgment in the case.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of July, one thousand nine
hundred and seventy-three, in four copies, one of which will be placed in
the archives of the Court, and the others transmitted respectively to the
Government of the Republic of Iceland, to the Government of the Federal
Republic of Germany and to the Secretary-General of the United Nations
for transmission to the Security Council.

(Signed) Manfred LACHS,
President.

(Signed) S. AQUARONE,
Registrar.

Judge IGNACIO-PINTO makes the following declaration:

I concurred in the Court’s Orders of 17 August 1972 granting the
United Kingdom in one case, and the Federal Republic of Germany in
the other, the interim measures of protection they had requested in their
dispute with Iceland; but I am unable to concur in the present Order. I
have voted against it for reasons based on the following considerations:

1. The Court, in confirming the interim measures indicated in the
earlier Order of 17 August 1972, has not, in my view, taken sufficient
account of the circumstances that have arisen since that Order was made.

In my view, bearing.in mind Article 61, paragraph 7, of its Rules, the
Court ought first to have ascertained with care whether the new aspects
of the situation did not necessitate either the revocation or, at least, the
modification of the terms of the Order of 17 August 1972.

6
316 FISHERIES JURISDICTION (DECL. IGNACIO-PINTO)

The reason is that, as no-one can be unaware, there have been numerous
clashes in the disputed fishery-zone between Icelandic coastguard vessels
and trawlers flying the British or Federal German flag. Some of these
incidents, such as collision between two vessels or the firing of shells by
Icelandic coastguard vessels, were in my view grave enough to warrant
the exercise by the Court of its right to modify the terms of its original
decision.

2. Furthermore, these incidents, in my judgment, constitute so many
flagrant violations on either side of the operative part of the Orders of
17 August 1972. The measures should therefore be reviewed, and others
indicated concerning inter alia the presence of warships.

It is true that the present Order is made “‘subject to the power of revoca-
tion or modification” conferred on the Court by Article 61, paragraph 7,
of its Rules, but the renewal of the interim measures indicated on 17
August 1972 until the Court has given final judgment in the case is fraught
with risk, given the prevailing tension between the disputants. If other,
much graver incidents were to occur before final judgment was given, the
Court would be open to criticism for failure to exercise vigilance.

Such are the considerations which precluded me from joining the
majority of the Court in voting for the present Order.

Judges Gros and PETREN append dissenting opinions to the Order of
the Court.

(Initialled) M.L.
(Initialled) S.A.
